PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/613,865
Filing Date: 5 Jun 2017
Appellant(s): Leque, Nicholas, D.



__________________
Christopher C. Boehm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/1/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/22/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverwater US 4,783,271 in view of Parnin et al. US 2014/0150439, Felber US 5,811,002, Reinhardt US 2002/0170852 and Swift Jr. US 2012/0006731.

	Claims 1 and 4, Silverwater teaches a system comprising:  an inlet (11) defined on a first face of a housing (10, 21), a first screen (15) disposed within the housing and defining a first chamber volume in fluid communication with an exit nozzle (12) having an exit cross sectional area that is greater than a cross sectional area of apertures of the first screen, the first screen having a first mesh coarseness, a second screen (14) disposed within the housing and surrounding the first screen to define a second chamber volume surrounding the first chamber volume, the second screen having a second mesh coarseness that is smaller than the first mesh coarseness, a bypass valve (16) disposed within the housing and capable of being disposed in a first position , In re Japikse, 86 USPQ 70 (1950). Silverwater teaches the filtration system being used in an aircraft engine, a turbojet engine is a very common type of aircraft engine and would inherently have a fan section, a compressor section and a turbine section (col. 3, lines 20-25). Parnin teaches a system comprising: an oil source (116), bearings of a gas turbine engine, an oil filtration system that filters oil from the oil source prior to being supplied to the bearings, the filter having an inlet fluidly coupled to the oil source (fig. 1-3, paragraph 2, 31, 36).
Silverwater does not teach locating the inlet on a first face of the housing and located the exit nozzle/outlet on a second face of the housing such that the exit nozzle is aligned with a radial flow of fluid through the filter screens.
, In re Japikse, 86 USPQ 70 (1950). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Silverwater teaches a spring (53) biasing the bypass valve to maintain the bypass valve in the first position (fig. 1). Silverwater teaches the spring being temperature dependent to open when the fluid to be filtered is below a predetermined temperature but does not teach the bypass valve responding to a pressure differential. Swift teaches a bypass valve (2404) that is closed during a first pressure condition below a pressure threshold and that responds to a pressure differential allowing fluid to bypass a finer mesh filter (2402) during a second pressure condition above the threshold pressure and then flow through a coarser mesh filter (2406) (paragraph 131-
Claims 2-3 and 5, Silverwater further teaches the first and second screens are cylindrical and the second chamber volume being an annular volume defined by the first and second screens (fig. 1); and the first chamber volume would extend in an axial direction from a first end to a second end, the inlet located proximate the first end (fig. 1).
	Claim 7 recites how debris builds up within the system which is a process limitation that does not provide any further structural limitations to the apparatus.
	Claim 8, Silverwater further teaches the system is used as part of an aircraft engine and Parnin further teaches the engine being a gas turbine engine.
Claims 9-10, Parnin further teaches the oil flows from the outlet of the filter to the bearings (paragraph 2, 31); and that the a gearbox of the gas turbine engine is one of the components as well as bears (paragraph 2, 31) but does not specifically teach journal bearings of the gearbox. The use of journal bearings in a gas turbine engine 
	Claims 11, 12 and 15, Silverwater teaches a filtration system comprising:  an inlet (11) defined on a first face of a housing (10, 21), a first screen (15) disposed within the housing and defining a first chamber volume in fluid communication with an exit nozzle/outlet (12) having an exit cross sectional area that is greater than a cross sectional area of apertures of the first screen, the first screen having a first mesh coarseness, a second screen (14) disposed within the housing and surrounding the first screen to define a second chamber volume surrounding the first chamber volume, the second screen having a second mesh coarseness that is smaller than the first mesh coarseness, a bypass valve (16) disposed within the housing and capable of being disposed in a first position closing a bypass opening fluidly coupling the first and second chamber volumes and capable of being disposed in a second position opening the bypass opening and route the flow of fluid through the exit nozzle defined on a face of the housing such that there is no bypass path around the coarser screen (fig. 2, col. 3, line 5 – col. 4, line 68).  Silverwater teaches the same operation concept as the claimed invention, the difference being that the claimed invention is configured for fluid flow from the inside of the filter element to the outside of the filter element and Silverwater teaches fluid flow from outside the filter elements to inside the filter elements.  , In re Japikse, 86 USPQ 70 (1950).  Silverwater teaches the filtration system being used in an aircraft engine, a turbojet engine is a very common type of aircraft engine and would inherently have a fan section, a compressor section and a turbine section (col. 3, lines 20-25).  The recitation of the filtration system being for supplying a filtered oil flow to one or more bearings in a gearbox through an oil supply line is a recitation of intended use and does not provide any further structural limitations to the apparatus.  Additionally, it is well-known that a gas turbine engine comprising a fan (101), a compressor section (102), a turbine section (106), an oil source (116), bearings, and an oil filtration system that filters oil from the oil source prior to being supplied to the bearings as taught by Parnin (paragraph 2, 30-31, 36). The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Additionally, Silverwater does not teach locating the inlet on a first face of the housing and located the exit nozzle/outlet on a second face of the housing such that the exit nozzle is aligned with a radial flow of fluid through the filter screens. Providing an inlet and outlet on first and second faces of a housing, where the inlet is on a first face and the outlet is on a second face angularly oriented with respect to the first face, the inlet orienting fluid flow in an axial direction to a filter and the outlet being aligned with a , In re Japikse, 86 USPQ 70 (1950). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Silverwater teaches a spring (53) biasing the bypass valve to maintain the bypass valve in the first position (fig. 1). Silverwater teaches the spring being temperature dependent to open when the fluid to be filtered is below a predetermined temperature but does not teach the bypass valve responding to a pressure differential. Swift teaches a bypass valve (2404) that is closed during a first pressure condition below a pressure threshold and that responds to a pressure differential allowing fluid to bypass a finer mesh filter (2402) during a second pressure condition above the threshold pressure and then flow through a coarser mesh filter (2406) (paragraph 131-142). Swift teaches the bypass valve opening when the outer filter is clogged or wherein the fluid is too viscous to flow through the small pores of the outer filter assembly (paragraph 137). Silverwater also teaches that cold fluid is viscous (col. 2, lines 25-35) 
Claims 13-14 and 16, Silverwater further teaches the first and second screens are cylindrical and the second chamber volume being an annular volume defined by the first and second screens (fig. 2); and the first chamber volume would extend in an axial direction from a first end to a second end, the inlet located proximate the first end (fig. 2).
	Claim 18 recites how debris builds up within the system which is a process limitation that does not provide any further structural limitations to the apparatus.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverwater US 4,783,271 in view of Parnin et al. US 2014/0150439, Felber US 5,811,002, Reinhardt US 2002/0170852 and Swift Jr. US 2012/0006731 as applied to claim 1 above, and further in view of Sann et al. US 2004/0074827.

	Silverwater in view of Parnin, Felber, Swift and Reinhardt teaches the system and engine of claims 1 and 11 as detailed above but do not teach the first and second faces perpendicularly arranged.
, In re Japikse, 86 USPQ 70 (1950). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

(2) Response to Argument

	Appellant requests reconsideration and entry of the proposed amendments, filed in the after final response of 5/12/21, to claim 1. As stated in the advisory action of 5/21/21 the amendments to claim 1 were not entered because they did not materially reduce or simplify the issues for appeal. The amendments did not overcome any of the prior rejections, as was explained in the interview summary accompanying the advisory action, and thus did not reduce or simplify any issues and thus the amendment was not entered. Appellant’s arguments with respect to claim 1 are based on entry of the amendment of 5/12/21 and thus the rejections of claims 1-5, 7-10 and 20 should be summarily affirmed.
	Regarding claim 11, appellant argues that Silverwater teaches a bypass valve that responds to a temperature condition and not a pressure condition and therefore any 
“Oil is generally thicker or more viscous at low temperatures and thus, when an engine is started and the engine parts and oil are cold, a larger pressure is required to force the oil through the filter than after the engine has reached operating temperature.” (col. 1, lines 33-37)
And
“Therefore, in order to minimize the obstruction to flow by the downstream filter, when filtering cold, viscous oil, the downstream filter preferably has a much larger mean pore diameter than the upstream filter.” (col. 2, lines 26-31)
Thus Silverwater acknowledges that cold oil is more viscous and thus requires a higher pressure to force the viscous oil through the finer filter element and therefore, the temperature condition will inherently produce a pressure condition. Additionally, the express purpose of Silverwater is:
“…to assure that filtration is provided for all oil that is pumped through the fluid system regardless of the temperature of the fluid.” (col. 1, lines 51-54)
Silverwater also teaches:

The prior art to Swift teaches a similar operational concept to that of Silverwater, where there is an upstream/outer fine filter (2402) and a downstream/inner coarse filter (2406) and a bypass valve (2404) which allows fluid to bypass the fine filter but not the coarse filter (fig. 22, paragraph 131-142). Swift also states,
“In circumstances wherein the outer filter assembly is clogged or wherein the fluid is too viscous to flow through the small pores of the outer filter assembly, pressure will build up inside the filter mount housing until the bypass valve opens.” (paragraph 137)
Because both Swift and Silverwater are directed to the filtering of oil, one of ordinary skill in the art would readily recognize that the fluid being too viscous, as stated by Swift, would be because the fluid is cold as taught by Silverwater. Therefore, the use of a bypass valve that responds to a pressure condition, as taught by Swift, in place of the bypass valve of Silverwater, which responds to a temperature condition, is an art recognized functional equivalent. The pressure responsive bypass valve of Swift in the apparatus of Silverwater would allow cold viscous oil to bypass the upstream fine filter while ensuring that the cold viscous oil is passed through the downstream coarse filter while also providing the additional benefit of allowing oil to bypass the fine filter when the fine filter becomes clogged. Thus modifying the bypass valve of Silverwater to operate under a pressure condition, in the manner of the bypass valve of Swift, would not cause the filter of Silverwater to operate in a manner inconsistent with its intended 
	Regarding claims 12-16, 18 and 19 appellant offers only conclusory statements with respect to the limitations of these claims without any explanation or detail as to why or how the prior art does not teach these limitations. All of these limitations are taught by the prior art as stated in the rejections above and should be affirmed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778  

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.